— In consolidated actions to (1) foreclose a mortgage (action No. 1) and (2) recover damages for legal malpractice (action No. 2), the plaintiff in action No. 2 appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Rockland County (Stolarik, J.), entered December 11, 1987, as granted the defendants judgment as a matter of law at the close of the evidence at the trial.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
Loretta Perini, the plaintiff in action No. 2, sought to recover damages against the attorney who prepared the separation agreement which she and her former husband ultimately endorsed. The plaintiff alleged, inter alia, that the attorney failed to adequately apprise her of her rights with respect to the marital property and that the attorney was, therefore, guilty of legal malpractice.
Contrary to the plaintiff’s contentions, we find that the trial court properly dismissed the complaint in action No. 2, since the plaintiff failed to make out a prima facie case of legal malpractice (see, Mendoza v Schlossman, 87 AD2d 606; Kerson Co. v Shayne, Dachs, Weiss, Kolbrenner, Levy, 59 AD2d 551, affd 45 NY2d 730). Specifically, the plaintiff failed to adduce any proof that the alleged omissions on the part of the attorney proximately caused any losses or injuries. Eiber, J. P., Harwood, Balletta and Rosenblatt, JJ., concur.